DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims	
	Claims 1-15 are pending. Claims 1-15 are presented for examination on the merits.
                                               Claim objections
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 4-15 have not been further treated on the merits.
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located, e.g., in pages 17-25, 33-38 (Specification) and Figure 1A (Drawings) and require SEQ ID NO: identifiers next to each sequence.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levitzki et al. (“Levitzki,” WO2015/173824, cited in the IDS dated 3/26/2020).
Example 13 of Levitzki teaches Prostate surface membrane antigen (PSMA) is overexpressed in metastatic prostate cancer. It is also found in the neovasculature of most solid tumors. Since PSMA is internalized upon ligand binding Levitzki have chosen it as a target, design and synthesize a PolyIC PSMA targeting vector. According to Levitzki, DUPA-Daylight680 is internalized to PSMA overexpressing cells (LNCaP) but not to MCF7 (overexpressing Her2) (not shown) ([00125]) and thus reads upon a targeting moiety capable of binding a cancer antigen, wherein the cancer antigen is PSMA”. Figure 15 shows that PEI-PEG-DUPA (PPD)/PolyIC (as in instant claims 1, 2) and LPEI-PEG 1:1 (as in instant claim 3), the multiplex is highly effective against LNCaP and VCaP cells. Viability was measured after 96 hr of exposure. PPD also induces the production of cytokines (Figure 16). In Figure 17, it is demonstrated that medium conditioned by LNCaP cells stimulates expression of the cytokines INF-y, IL-2 and TNF-a in PBMCs grown in the conditioned medium. It was then shown that co-incubation of PolyIC/PPD treated LNCaP cells with PC3-Luciferase cells which do not express PSMA, resulted in up to 70% killing of the PC3-Luciferase cells via bystander effect. Addition of healthy human PBMCs strongly enhanced the effect and lead to the killing of 90% of the PC3 cells (Figure 18). See also Materials and Methods pages 18-23. Page 19 teaches the limitation “linear PEI”.

    PNG
    media_image1.png
    538
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    1022
    media_image2.png
    Greyscale

The structure of Example 13 reads upon	the instant claims 1-3. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ subgenus targeting PSMA (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
	Therefore the reference is deemed to anticipate the instant claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,298,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the invention of US ‘376 comprise overlapping subject matter.
The claims of US ‘376 are drawn to a method for treating a cancer selected from the group consisting of a cancer characterized by EGFR-overexpressing cells, a cancer characterized by HER2-overexpressing cells and prostate cancer, said method comprising administering to a subject in need thereof a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate is selected from the group consisting of formulas (i)-(viii) wherein m and n are >1 and X is a targeting moiety capable of binding to a cancer antigen. Dependent claims include the following limitations: “wherein said cancer is a cancer characterized by EGFR-overexpressing cells selected from non-small-cell-lung-carcinoma, breast cancer, glioblastoma, head and neck squamous cell carcinoma, colorectal cancer, adenocarcinoma, ovary cancer, bladder cancer or prostate cancer, and metastases thereof”; “wherein said polyplex is selected from the group consisting of a polyplex in which: (a) said targeting moiety is EGFR affibody, and said polymeric conjugate is of the formula (i), and the EGFR affibody is linked via a mercapto group thereof; (b) said targeting moiety is EGFR affibody, and said polymeric conjugate is of the formula (v), and the EGFR affibody is linked via a mercapto group thereof; (c) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (ii), wherein the hEGF is linked via an amino group thereof; (d) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (vi), wherein the hEGF is linked via an amino group thereof”; “wherein said cancer is a cancer characterized by HER2-overexpressing cells selected from breast cancer, ovarian cancer, stomach cancer, and aggressive forms of uterine cancer, such as uterine serous endometrial carcinoma”;  “wherein said cancer characterized by HER2-overexpressing cells is Herceptin/trastuzumab resistant cancer”; “wherein said polyplex is selected from the group consisting of a polyplex in which: (a) said targeting moiety is HER2 affibody, and said polymeric conjugate is of the formula (i), and the HER2 affibody is linked via a mercapto group thereof; (b) said targeting moiety is HER2 affibody, and said polymeric conjugate is of the formula (v), and the HER2 affibody is linked via a mercapto group thereof; (c) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (ii), wherein the hEGF is linked via an amino group thereof; (d) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (vi), wherein the hEGF is linked via an amino group thereof”; “wherein said cancer is prostate cancer”; “wherein said polyplex is selected from the group consisting of a polyplex in which: (a) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-(DUPA residue), and said polymeric conjugate is of the formula (iii); (b) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-(DUPA residue), and said polymeric conjugate is of the formula (vii); (c) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-(DUPA residue), and said polymeric conjugate is of the formula (iv); or (d) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-(DUPA residue), and said polymeric conjugate is of the formula (viii)”; “wherein the polyplex is administered in combination with immune cells”; “wherein said immune cells are tumor-infiltrating T-cells (T-TILs), tumor specific engineered T-cells, or peripheral blood mononuclear cells (PBMCs)”; “wherein the dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “wherein the cancer antigen is epidermal growth factor receptor (EGFR), human epidermal growth factor receptor 2 (HER2) or prostate surface membrane antigen (PSMA)”; “wherein said targeting moiety is hEGF, and the hEGF is linked via an amino group thereof”; “
“wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “wherein said polymeric conjugate is of the formula (ii)”; “wherein the cancer antigen is epidermal growth factor receptor (EGFR)”; “wherein said polymeric conjugate is of the formula (vi)”; “wherein said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-(DUPA residue)”; “wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “wherein said polymeric conjugate is of the formula (iv)”; “wherein the cancer antigen is prostate surface membrane antigen (PSMA)”; “a method for treating a cancer selected from the group consisting of a cancer characterized by EGFR-overexpressing cells, a cancer characterized by HER2-overexpressing cells and prostate cancer, said method comprising administering to a subject in need thereof a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one or more polyethylene glycol (PEG) moieties, each PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein said linker forms an --S--S--, NH--CO--, --CO--NH--, --S--C--, O--CO--, --CO--O-- or urea (--NH--CO--NH) bond with said targeting moiety, and wherein said linker is a peptide moiety; wherein said peptide moiety is --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys- (SEQ ID NO: 2) or --(NH--(CH2)7--CO)-Phe-Phe-(NH--CH2--CH(NH2)--CO)-Asp- -Cys- (SEQ ID NO: 3)”; “wherein said peptide moiety is --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys- (SEQ ID NO: 2)”; “wherein said linker forms an NH--CO-- or --CO--NH-- bond with said targeting moiety”; “wherein the polymeric conjugate consists of LPEI covalently linked to one PEG moiety”; “wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “wherein said cancer is prostate cancer”; “wherein the cancer antigen is prostate surface membrane antigen (PSMA)”; “wherein said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-(DUPA residue)”; “wherein the polymeric conjugate consists of LPEI covalently linked to three PEG moieties.”
The invention of US ‘476 claims a subgenus of polyplexes for treating prostate cancer, which is structurally identical to the instant invention comprising a double stranded RNA (dsRNA) and polymeric conjugate as instantly claimed, and targeting PSMA. With regards to the intended use “for use in the treatment of castration resistant prostate cancer (CRPC)”, although not expressly taught, there is no exclusion of any type of prostate cancer, and thus it would include the treatment of prostate cancer subgenus CRPC, because PSMA is the target in this type of cancer. Once the structure of the disclosed prior art genus and that of any expressly described species or subgenus within the genus are identified, Office personnel should compare it to the claimed species or subgenus to determine the differences. Through this comparison, the closest disclosed species or subgenus in the prior art reference should be identified and compared to that claimed. Office personnel should make explicit findings on the similarities and differences between the closest disclosed prior art species or subgenus of record and the claimed species or subgenus including findings relating to similarity of structure, properties and utilities (MPEP 2144.08). In the instant case, the subgenus for treating prostate cancer includes targeting PSMA and thus would necessarily read upon the instant claims and the intended use limitation as explained above. Further, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ subgenus targeting PSMA (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,298,376 in view of Kulkarni et al. (“Kulkarni,” J Nucl Med 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the invention of US ‘376 comprise overlapping subject matter.
	US ‘376 is relied upon as above.
	Kulkarni teaches that PSMA targeting can be used for metastatic castration-resistant prostate cancer. A potential milestone in personalized nuclear medicine is theranostics of metastatic castration-resistant prostate cancer (mCRPC) based on molecular imaging using PET/CT with 68Ga-labeled prostate-specific membrane antigen (PSMA) ligands and molecular radiotherapy using PSMA-targeted radioligand therapy (PRLT) with 177Lu-PSMA ligands. 68Ga-PSMA PET/CT enables accurate detection of mCRPC lesions with high diagnostic sensitivity and specificity and provides quantitative and reproducible data that can be used to select patients for PRLT and therapeutic monitoring. Kulkarni’s comprehensive experience over the last 3 years using different radioligands indicates that PRLT is highly effective for the treatment of mCRPC, even in advanced cases, and potentially lends a significant benefit to overall and progression-free survival. Additionally, significant improvement in clinical symptoms and excellent palliation of pain can be achieved (e.g., abstract). According to Kulkarni, PRLT using 177Lu-labeled PSMA ligands is highly effective for the treatment of mCRPC, even in advanced cases. In addition, significant improvement in clinical symptoms and excellent palliation can be achieved with low or minimal toxicity. Further prospective randomized clinical trials for head-to-head comparison with other treatment modalities are warranted to allow for an unbiased evaluation of survival data and consideration of PRLT earlier in the line of management for mCRPC (e.g., conclusion). 
	It would have been obvious to select polyplexes of US’376 targeting PSMA in order to treat CR prostate cancer. One of ordinary skill in the art would have been motivated to do so because US ‘376 is directed to methods of treating prostate cancer and includes targeting PSMA because Kulkarni teaches PSMA targeting to successfully treat CRPR.  One of ordinary skill in the art would have had a reasonable expectation of success because a subgenus of the polyplexes targets PSMA and has the same structures as claimed.
Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-30 of U.S. Patent No. 10,543,232 alone and/or in view of Kulkarni et al. (“Kulkarni,” J Nucl Med 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the invention of US ‘232 comprise overlapping subject matter.
	US ‘232 is drawn to a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein the dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C), wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one or more polyethylene glycol (PEG) moieties, each PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein the polymeric conjugate is a diconjugate of the formula (i)-(viii), linked to said targeting moiety/moieties and wherein m and n are > 1. Dependent limitations include : “wherein m is 200-700 and n is 20-200”; “wherein each strand of said dsRNA has 20-300 ribonucleotides”; “wherein (a) said targeting moiety is HER2 affibody, and said polymeric conjugate is of the formula (i) of claim 1, and the HER2 affibody is linked via a mercapto group thereof; (b) said targeting moiety is HER2 affibody, and said polymeric conjugate is of the formula (v) of claim 1, and the HER2 affibody is linked via a mercapto group thereof; (c) said targeting moiety is EGFR affibody, and said polymeric conjugate is of the formula (i) of claim 1, and the EGFR affibody is linked via a mercapto group thereof; (d) said targeting moiety is EGFR affibody, and said polymeric conjugate is of the formula (v) of claim 1, and the EGFR affibody is linked via a mercapto group thereof; (e) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (ii) of claim 1, wherein the hEGF is linked via an amino group thereof; (f) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (vi) of claim 1, wherein the hEGF is linked via an amino group thereof; (g) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (iii) of claim 1; (h) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (vii) of claim 1; (i) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (iv) of claim 1; or (j) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (viii) of claim 1”; “wherein the cancer antigen is epidermal growth factor receptor (EGFR), human epidermal growth factor receptor 2 (HER2) or prostate surface membrane antigen (PSMA)”; “wherein said polymeric conjugate is a diconjugate of the formula (iv) linked to said targeting moiety”; “wherein said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--CO-- (DUPA residue)”; “wherein the cancer antigen is prostate surface membrane antigen (PSMA)”; “a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein the dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C), wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one or more polyethylene glycol (PEG) moieties, each PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein said linker forms an --S--S--, NH--CO--, --CO--NH--, --S--C--, O--CO--, --CO--O-- or urea (--NH--CO--NH) bond with said targeting moiety, and wherein said linker is a peptide moiety; wherein said peptide moiety is --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys- (SEQ ID NO: 2) or --(NH--(CH2)7--CO)-Phe-Phe-(NH--CH2--CH(NH2- )--CO)-Asp-Cys- (SEQ ID NO: 3)”; “wherein each strand of said dsRNA has 20-300 ribonucleotides”; “wherein said peptide moiety is --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys- (SEQ ID NO: 2)”; “wherein said linker forms an NH--CO-- or --CO--NH-- bond with said targeting moiety”; “wherein the polymeric conjugate consists of LPEI covalently linked to one PEG moiety”; “wherein the cancer antigen is prostate surface membrane antigen (PSMA)”; “a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one polyethylene glycol (PEG) moiety, said PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein the polymeric conjugate is a diconjugate of the formula (ii) linked to said targeting moiety and wherein said targeting moiety is hEGF, wherein the hEGF is linked via an amino group to said linker, and wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C), and wherein m is 200-700 and n is 20-200”; “a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one polyethylene glycol (PEG) moiety, said PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein the polymeric conjugate is a diconjugate of the formula (iv) linked to said targeting moiety (iv) --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys-PEG2k-LPEI; and wherein said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C), and wherein each strand of said dsRNA has 20-300 ribonucleotides”; “a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a polyplex of claim 1”; “a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a polyplex of claim 19”; “a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a polyplex of claim 20”.
Kulkarni teaches that PSMA targeting can be used for metastatic castration-resistant prostate cancer. A potential milestone in personalized nuclear medicine is theranostics of metastatic castration-resistant prostate cancer (mCRPC) based on molecular imaging using PET/CT with 68Ga-labeled prostate-specific membrane antigen (PSMA) ligands and molecular radiotherapy using PSMA-targeted radioligand therapy (PRLT) with 177Lu-PSMA ligands. 68Ga-PSMA PET/CT enables accurate detection of mCRPC lesions with high diagnostic sensitivity and specificity and provides quantitative and reproducible data that can be used to select patients for PRLT and therapeutic monitoring. Kulkarni’s comprehensive experience over the last 3 years using different radioligands indicates that PRLT is highly effective for the treatment of mCRPC, even in advanced cases, and potentially lends a significant benefit to overall and progression-free survival. Additionally, significant improvement in clinical symptoms and excellent palliation of pain can be achieved (e.g., abstract). According to Kulkarni, PRLT using 177Lu-labeled PSMA ligands is highly effective for the treatment of mCRPC, even in advanced cases. In addition, significant improvement in clinical symptoms and excellent palliation can be achieved with low or minimal toxicity. Further prospective randomized clinical trials for head-to-head comparison with other treatment modalities are warranted to allow for an unbiased evaluation of survival data and consideration of PRLT earlier in the line of management for mCRPC (e.g., conclusion). 
	It would have been obvious to select polyplexes of US ’232 targeting PSMA in order to treat CR prostate cancer. One of ordinary skill in the art would have been motivated to do so because US ‘232 is directed to pharmaceutical compositions of polyplexes which overlaps in part with the structures instantly claimed which include targeting PSMA because Kulkarni teaches PSMA targeting can be used to  treat CRPR.  One of ordinary skill in the art would have had a reasonable expectation of success because a subgenus of the polyplexes of US ‘232 targets PSMA and has the same structures as instantly claimed.
Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-23, 25-0 of U.S. Patent No. 10,278,991 (corresponding to WO2015/173824, cited in the IDS dated 3/26/2020) alone and/or U.S. Patent No. 10,278,991 in view of Kulkarni et al. (“Kulkarni,” J Nucl Med 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the invention of US ‘991 comprise overlapping subject matter.
US ‘991 is drawn to a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one or more polyethylene glycol (PEG) moieties, each PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein the polymeric conjugate is a diconjugate of the formula (i)-(viii), linked to said targeting moiety/moieties: ##STR00011## ##STR00012## ##STR00013## wherein m and n are > 1. 
Dependent claims include “wherein the dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “wherein (a) said targeting moiety is HER2 affibody, and said polymeric conjugate is of the formula (i) of claim 1, and the HER2 affibody is linked via a mercapto group thereof; (b) said targeting moiety is HER2 affibody, and said polymeric conjugate is of the formula (v) of claim 1, and the HER2 affibody is linked via a mercapto group thereof; (c) said targeting moiety is EGFR affibody, and said polymeric conjugate is of the formula (i) of claim 1, and the EGFR affibody is linked via a mercapto group thereof; (d) said targeting moiety is EGFR affibody, and said polymeric conjugate is of the formula (v) of claim 1, and the EGFR affibody is linked via a mercapto group thereof; (e) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (ii) of claim 1, wherein the hEGF is linked via an amino group thereof; (f) said targeting moiety is hEGF, and said polymeric conjugate is of the formula (vi) of claim 1, wherein the hEGF is linked via an amino group thereof; (g) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (iii) of claim 1; (h) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (vii) of claim 1; (i) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (iv) of claim 1; or (j) said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and said polymeric conjugate is of the formula (viii) of claim 1”; “wherein said EGFR affibody is of the amino acid sequence as set forth in SEQ ID NO: 4 and said HER2 affibody is of the amino acid sequence as set forth in SEQ ID NO: 5”; “a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a polyplex of claim 1”; “wherein said polymeric conjugate is a diconjugate of the formula (ii) linked to said targeting moiety”;  “wherein said polymeric conjugate is a diconjugate of the formula (vi) linked to said targeting moieties”; “wherein said polymeric conjugate is a diconjugate of the formula (iv) linked to said targeting moiety”; “”wherein said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue)”; “wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “wherein the cancer antigen is prostate surface membrane antigen ( PSMA)”; “wherein the cancer antigen is epidermal growth factor receptor (EGFR), human epidermal growth factor receptor 2 (HER2) or prostate surface membrane antigen ( PSMA)”; “a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one or more polyethylene glycol (PEG) moieties, each PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein said linker forms an --S--S--, NH--CO--, --CO--NH--, --S--C--, O--CO--, --CO--O-- or urea (--NH--CO--NH) bond with said targeting moiety, and wherein said linker is a peptide moiety; wherein said peptide moiety is --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys- (SEQ ID NO: 2) or --(NH--(CH2)7--CO)-Phe-Phe-(NH--CH.sub.2--CH(NH2)--CO)-Asp- -Cys- (SEQ ID NO: 3)”; “wherein said peptide moiety is --(NH--(CH.sub.2).sub.7--CO)-Phe-Gly-Trp-Trp-Gly-Cys- (SEQ ID NO: 2)”; “wherein said linker forms an NH--CO-- or --CO--NH-- bond with said targeting moiety”; “wherein the polymeric conjugate consists of LPEI covalently linked to three PEG moieties”; “wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”; “ wherein the cancer antigen is prostate surface membrane antigen ( PSMA)”; “a polyplex of a double stranded RNA (dsRNA) and a polymeric conjugate, wherein said polymeric conjugate consists of a linear polyethyleneimine (LPEI) covalently linked to one polyethylene glycol (PEG) moiety, said PEG moiety being conjugated via a linker to a targeting moiety capable of binding to a cancer antigen, wherein the polymeric conjugate is a diconjugate of the formula (iv) linked to said targeting moiety --(NH--(CH2)7--CO)-Phe-Gly-Trp-Trp-Gly-Cys-PEG2k-LPEI (iv) and wherein said targeting moiety is HOOC(CH2)2--CH(COOH)--NH--CO--NH--CH(COOH)--(CH2)2--C- O-- (DUPA residue), and wherein said dsRNA is polyinosinic-polycytidylic acid double stranded RNA (poly I:C)”.
Kulkarni teaches that PSMA targeting can be used for metastatic castration-resistant prostate cancer. A potential milestone in personalized nuclear medicine is theranostics of metastatic castration-resistant prostate cancer (mCRPC) based on molecular imaging using PET/CT with 68Ga-labeled prostate-specific membrane antigen (PSMA) ligands and molecular radiotherapy using PSMA-targeted radioligand therapy (PRLT) with 177Lu-PSMA ligands. 68Ga-PSMA PET/CT enables accurate detection of mCRPC lesions with high diagnostic sensitivity and specificity and provides quantitative and reproducible data that can be used to select patients for PRLT and therapeutic monitoring. Kulkarni’s comprehensive experience over the last 3 years using different radioligands indicates that PRLT is highly effective for the treatment of mCRPC, even in advanced cases, and potentially lends a significant benefit to overall and progression-free survival. Additionally, significant improvement in clinical symptoms and excellent palliation of pain can be achieved (e.g., abstract). According to Kulkarni, PRLT using 177Lu-labeled PSMA ligands is highly effective for the treatment of mCRPC, even in advanced cases. In addition, significant improvement in clinical symptoms and excellent palliation can be achieved with low or minimal toxicity. Further prospective randomized clinical trials for head-to-head comparison with other treatment modalities are warranted to allow for an unbiased evaluation of survival data and consideration of PRLT earlier in the line of management for mCRPC (e.g., conclusion). 
	It would have been obvious to select polyplexes of US ’991 targeting PSMA in order to treat CR prostate cancer. One of ordinary skill in the art would have been motivated to do so because US ‘991 is directed to pharmaceutical compositions of polyplexes which overlaps in part with the structures instantly claimed which include targeting PSMA because Kulkarni teaches PSMA targeting can be used to  treat CRPR.  One of ordinary skill in the art would have had a reasonable expectation of success because a subgenus of the polyplexes of US ‘991 targets PSMA and has the same structures as instantly claimed.
Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Conclusion
	No claim is currently allowed. Claims 1-3 are rejected. Claims 4-15 are objected to.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 05/2022